DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment
3.	This Office Action is issued in response to the applicant amendment filed on July 13, 2022, in which claims 1-20 are presented for examination.
4.	Claims 1, 13, and 19 are in independent form.
5.	Claims 1, 3, 13, 14, 17, and 19 are amended.
Response to Arguments
6.	Applicant's arguments filed on July 13, 2022 have been fully considered but they are not persuasive.
7.	Applicant argued that “Applicant submits that none of the cited references, whether viewed alone or in combination, disclose or suggest at least the above-emphasized features of claim 1. Therefore, claim 1 is believed to be allowable over the cited references”.

	Examiner respectfully disagrees. Applicant argument is based on the newly presented claim limitations. Examiner, in the body of the rejection, clearly shows how the previously applied references teach and suggest the newly added claimed features. 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li US 2015/0113054 A1 (hereinafter Li) in view of Fisher et al. U.S. 2013/0036117 A1 (hereinafter Fisher) further in view of Lawler et al. US Patent 8,010,619 B1 (hereinafter Lawler).

Regarding claim 1, Li discloses a computer-implemented method for exposing content to one or more recipients in an enterprise system (Li [0006] where the implemented method for sharing content to one or more users, e.g., “A method for sharing content”), comprising:  	receiving input from a sharing user to share an external content item (Li [0008] where the implemented system acquired content to share, e.g., “A method for sharing content, includes: submitting sharing request to a sharing processing server”), the received input identifying the external content item to be shared, wherein the external content item comprises information addressable by a uniform resource locator (URL) (Li [0007] where the received content comprises a website address (i.e., URL), e.g., “a processing module, configured for processing content of the destination website, and generates an accessible address corresponding to the content of the destination website”); and 	Li does not explicitly disclose the following claim features: 	discovering metadata information associated with the external content item, the discovered metadata comprising information descriptive of the external content item; 	extracting the discovered metadata information from the external content item;    	storing the extracted metadata information together with the external content item in a graph index; 	storing a relationship between the external content item and the sharing user in the graph index, wherein the relationship is stored as an edge between the external content item and the sharing user;  	sharing the external content item with the recipient user based on the close social distance between the sharing user and the recipient user.   	However, Fisher discloses: discovering metadata information associated with the external content item, the discovered metadata comprising information descriptive of the external content item (Fisher [0026] where the implemented embodiment utilize the discovery component to discover information or metadata for the content, e.g., “a discovery component configured to discover any associated information for the additional metadata, an association component configured to associate any additional metadata and any respective associated information to the information capture event”);  	extracting the discovered metadata information from the external content item (Fisher [0018] one of the system component is an extraction component that extracts metadata of a content, e.g., “the plurality of system components further comprises an extraction component configured to extract additional metadata from the captured content item”);  	storing the extracted metadata information together with the external content item in (Fisher [0134] where the extracted content stored , e.g., “metadata that is captured is persisted to a datastore”. See also [0167] data stored in in a searchable index, e.g., “storage in a searchable index 371” See [Figure 3C-2, element 371] “searchable index)) a graph index (Fisher [0085] and [0145] where data stored in a graph database with a searchable index, e.g., “… entities, and tags. From this process, free text and tags/categories are indexed to enable search and stored in a searchable index, and all semantic entities (including categories, topics, places, contexts, people and captured entities) are aggregated and serialized into RDF, and persisted to the graph datastore));  	sharing the external content item with the recipient user based on the close social distance between the sharing user and the recipient user (Fisher [0063] where information about multiple contents related with information about users, e.g., “…the information repository is configured to capture and source a user's data and content from multiple sources with semantic information (including, but not limited to location from a GPS-enabled mobile device, photos, audio, video, notes, calendar information, information about friends and social connections through social networks”. See also  [0222]-[0224] where the system query component allow users to share contents among themselves, e.g., “wherein the virtual groups are configured to allow the sharing and association of items implicitly which can facilitate the pooling of information from different users around the same context or event”); and  	storing a relationship between the external content item and the recipient user in the graph index (Fisher [0027] & [0081] where the relationship between captured content and a user stored, e.g., “… the content data--which can be location information, author, user, or any data providing information about the content, etc.) can be stored in a metadata datastore and/or database, semantic data (e.g., context information, entities, relationship information, context links, etc.) can be stored’), wherein the relationship is stored as an edge between the external content item and the recipient user  (Fisher [0027] where contents with the user information stored. See also [0141] where the relationship defined in the graph database). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine capturing content item and content metadata as in Fisher with the method for obtaining sharing request submitted by client as in Li. One of ordinary skill in the art would be motivated in order to the users can be enabled to easily capture information in various formats from various devices along with rich metadata relating to that information.  	The combination of Li and Fisher does not explicitly disclose determining a recipient user to receive the external content item based on the received input to share the external content and a relationship between the sharing user and the recipient user, wherein the relationship comprises a close social distance between the sharing user and the recipient user.  	However, Lawler discloses determining a recipient user to receive the external content item based on the received input to share the external content and a  relationship between the sharing user and the recipient user (Lawler [col. 2, lines 37-53] where the relationship of the sharing content receiver determined, e.g., “wherein the processor is configured to determine a first social network metric for a first user with respect to a second user in response to the plurality of social relationships, wherein the processor is configured to determine a second social network metric for a third user with respect to the second user in response to the plurality of social relationships”), wherein the relationship comprises a close social distance between the sharing user and the recipient user (Lawler [col. 3, lines 50-67] where social distance considered as a metric among sharing users, e.g., “As examples, the user may provide a first e-mail address to users at a close social distance (defined below) (e.g. 1), and a second e-mail address to users farther away; the user may provide their full name to users less than a social distance of 2.0, but only their first name to other users; the user may allow users closer than a social distance of 3.2, to view a photo album”). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the integrating method involves determining social distance of main users with respect to secondary user as in Lawler with Li and Fisher. One of ordinary skill in the art would be motivated in order to a qualitative ratings associated with main users determined based on reliability factors. Thus, problems are effectively avoided with repeated and mass forwarding of communications.

 	Regarding claim 2, the rejection of claim 1 is hereby incorporated by refence, Li, Fisher, and Lawler discloses a computer-implemented method, wherein the external content item is a content item that is addressable by the URL and resides external to the enterprise system (Li [0021] and [Figure 6], e.g., “The sharing request includes a destination website (Uniform Resource Locator, URL) to be shared.”).

 	Regarding claim 3, the rejection of claim 1 is hereby incorporated by refence, Li, Fisher, and Lawler discloses a computer-implemented method, wherein receiving the request to access the external content item comprises:   	receiving an application programming interface (API) call including the URL from the sharing user selecting to share the external content item (Li [0070] where client interface included) via one of; 	 a content discovery and surfacing application (Li [0003] various applications);  	a browser application extension (Li [0003] a “browser’);  	a Hypertext Markup Language (HTML) element incorporated in the external content item; and  	capturing the URL of the external content item encoded as a matrix barcode with a camera.

 	Regarding claim 4, the rejection of claim 1 is hereby incorporated by refence, Li, Fisher, and Lawler discloses a computer-implemented method, wherein discovering the metadata information associated with the external content item comprises:  	accessing the external content item via the URL (Li [0007] where the received content comprises a website address (i.e., URL), e.g., “a processing module, configured for processing content of the destination website, and generates an accessible address corresponding to the content of the destination website”); and  	extracting one or more pieces of metadata associated with the external content item (Fisher [0018] one of the system component is an extraction component that extracts metadata of a content, e.g., “the plurality of system components further comprises an extraction component configured to extract additional metadata from the captured content item”).

 	Regarding claim 5, the rejection of claim 4 is hereby incorporated by refence, Li, Fisher, and Lawler discloses a computer-implemented method, wherein extracting the discovered metadata information comprises:  	extracting one or more of a title, a summary, a description, and an image (Fisher [0171] e.g., “a system component configured to extract computer interpretable data from an image source”).

 Regarding claim 6, the rejection of claim 1 is hereby incorporated by refence, Li, Fisher, and Lawler discloses a computer-implemented method, wherein determining a recipient user of the external content item comprises:  	determining a social distance between the sharing user and one or more individuals as the recipient user in the enterprise system (Lawler [col. 10, lines 6-22] where social distance among multiple users determined, e.g., “the social map may include a limited number of users, typically users who are within a pre -determined social distance from the recipient. For example, the pre -determined social distance may be a number, such as 3.5, 2.0, or the like”). 	The combination of Li and Fisher does not explicitly disclose generating an edge between the external content item and the recipient user in the enterprise system based on the social distance between the sharing user and the recipient user. 	However, Lawler discloses generating an edge between the external content item and the recipient user in the enterprise system based on the social distance between the sharing user and the recipient user (Lawler [col.10, 6-22], where a social map, mapping out the connection in social networking creating connection of users within a social distance, e.g., “the social map may include a limited number of users, typically users who are within a pre-determined social distance from the recipient”, See also [col. 11, lines 38-46] & [col. 11, lines 1-18], social distance may be generated among group of users). 	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the integrating method involves determining social distance of main users with respect to secondary user as in Lawler with Li and Fisher. One of ordinary skill in the art would be motivated in order to may simultaneously be presented to a user/recipient via folders or via position in a hierarchy listing based upon social distance, based upon affinity, reliability, and the like (Lawler [col. 18, lines 23-43]).

 	Regarding claim 7, the rejection of claim 6 is hereby incorporated by refence, Li, Fisher, and Lawler discloses a computer-implemented method, wherein determining a social distance between the sharing user and the recipient user in the enterprise system comprises identifying a user who shares a colleague relationship with the sharing user (Lawler [col. 2, lines 37-53] where the relationship of the sharing content receiver determined, e.g., “wherein the processor is configured to determine a first social network metric for a first user with respect to a second user in response to the plurality of social relationships, wherein the processor is configured to determine a second social network metric for a third user with respect to the second user in response to the plurality of social relationships”). 

 	Regarding claim 8, the rejection of claim 6 is hereby incorporated by refence, Li, Fisher, and Lawler discloses a computer-implemented method, wherein determining the recipient user of the external content item comprises:
 	receiving a selection of a recipient user in the enterprise system with whom to share the external content item (Li [0011] where sharing recipient identified and content shared).
 The combination of Li and Fisher does not explicitly disclose generating an edge between the external content item and the recipient user in the enterprise system based on the social distance between the sharing user and the recipient user. 	However, Lawler discloses generating an edge between the external content item and the recipient user in the enterprise system based on the social distance between the sharing user and the recipient user (Lawler [col.10, 6-22], where a social map, mapping out the connection in social networking creating connection of users within a social distance, e.g., “the social map may include a limited number of users, typically users who are within a pre-determined social distance from the recipient”, See also [col. 11, lines 38-46] & [col. 11, lines 1-18], social distance may be generated among group of users). 	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the integrating method involves determining social distance of main users with respect to secondary user as in Lawler with Li and Fisher. One of ordinary skill in the art would be motivated in order to may simultaneously be presented to a user/recipient via folders or via position in a hierarchy listing based upon social distance, based upon affinity, reliability, and the like (Lawler [col. 18, lines 23-43]).


 	Regarding claim 9, the rejection of claim 1 is hereby incorporated by refence, Li, Fisher, and Lawler discloses a computer-implemented method, wherein sharing the external content item via the enterprise system comprises:
 	receiving an indication of a query for content associated with an individual (Li [0006]-[0009] where the requester identified and shared) as a recipient user who shares a colleague relationship with a sharing user or an individual selected as a recipient user with whom to share the external content item (Lawler [col. 3, lines 50-67] where social distance considered as a metric among sharing users, e.g., “As examples, the user may provide a first e-mail address to users at a close social distance (defined below) (e.g. 1), and a second e-mail address to users farther away; the user may provide their full name to users less than a social distance of 2.0, but only their first name to other users);
 performing the query (Fisher [0119] e.g., “relevant user data can be returned as the result of query operations performed on the integrated data sources.”). 	The combination of Li and Lawler does not specifically discloses providing a result from the query including the extracted metadata information associated with the external content item for generating a visual information element representing the external content item.  	However, Fisher discloses providing a result from the query including the extracted metadata information associated with the external content item for generating a visual information element representing the external content item (Fisher [0341] where search results provided, e.g., “For example, if users are interested in querying across all their captured contacts, they can view search results as a collection of users” See also [0345] where a search result returned a visual context information, such as faces, contact, etc., ). 	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine capturing content item and content metadata as in Fisher with Li and Lawler. One of ordinary skill in the art would be motivated in order to receive information capture event. The information capture event includes captured content item and content metadata. Thus, users can be enabled to easily capture information in various formats from various devices along with rich metadata relating to that information. 


 	Regarding claim 10, the rejection of claim 9 is hereby incorporated by refence, Li, Fisher, and Lawler discloses a computer-implemented method, wherein receiving an indication of a query comprises receiving an API call to query the graph index for one or more of:
 	content that is relevant to the recipient user (Li [0003] content relevant to a user, e.g., “As web content on the internet often contains a variety of redundant information, such as a variety of advertising, relevant recommendations, pop news,”); and 	content that has been shared with the recipient user (Li [0034] content shared among users, e.g., “the sharing processing server sends the sharing message to the client”).


 Regarding claim 11, the rejection of claim 10 is hereby incorporated by refence, Li and Fisher does not explicitly disclose, wherein the relevance of the content is based on a relevance score calculated based on an edge weight. 	However, Lawler discloses a computer-implemented method, wherein the relevance of the content is based on a relevance score calculated based on an edge weight (Lawler [col. 10, lines 6-22], e.g., “dynamically performs a social network calculation, and determines a social map for the recipient, step 340”). 	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the integrating method involves determining social distance of main users with respect to secondary user as in Lawler with Li and Fisher. One of ordinary skill in the art would be motivated in order to may simultaneously be presented to a user/recipient via folders or via position in a hierarchy listing based upon social distance, based upon affinity, reliability, and the like (Lawler [col. 18, lines 23-43]).

 	Regarding claim 12, the rejection of claim 9 is hereby incorporated by refence, Li, Fisher, and Lawler discloses a computer-implemented method, wherein providing a result including the extracted metadata information associated with the external content item for generating a visual information element representing the external content item comprises providing the URL and one or more of:  	title metadata;  	summary metadata;  	description metadata (Fisher [0023] e.g., “metadata from the captured content item”);  	keywords metadata;  	image metadata (Fisher [0145] e.g., “content metadata from the images”); and  	tags metadata (Fisher [0234] ‘metadata and tags”).

 	Claims 13 and 19 amounts to a system comprising one or more processors and a memory and a one or more computer storage storing media, and performing the steps of claim 1. They are rejected for substantially the same reason as presented above for claim 1 and based on the reference disclosure of the necessary supporting hardware and software.

 	Claims 14 and 20 amounts to a system comprising one or more processors and a memory and a one or more computer storage storing media, and performing the steps of claim 1. They are rejected for substantially the same reason as presented above for claim 1 and based on the reference disclosure of the necessary supporting hardware and software.

 	Claim 15 amounts to a system comprising one or more processors and a memory, and performing the steps of claim 4. It is rejected for substantially the same reason as presented above for claim 4 and based on the reference disclosure of the necessary supporting hardware and software.

Claim 16 amounts to a system comprising one or more processors and a memory, and performing the steps of claim 5. It is rejected for substantially the same reason as presented above for claim 5 and based on the reference disclosure of the necessary supporting hardware and software. 

 Claim 17 amounts to a system comprising one or more processors and a memory, and performing the steps of claim 6. It is rejected for substantially the same reason as presented above for claim 6 and based on the reference disclosure of the necessary supporting hardware and software.

Claim 18 amounts to a system comprising one or more processors and a memory, and performing the steps of claim 9. It is rejected for substantially the same reason as presented above for claim 9 and based on the reference disclosure of the necessary supporting hardware and software.
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached Monday – Friday 8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156               

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156